Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (11)(t) Amended and Restated Investment Management Services Agreement Between College Retirement Equities Fund and TIAA-CREF Investment Management, LLC SCHEDULE B 2010 Reimbursement Rates Expense Deductions (as a percentage of average net assets) For the year May 1, 2010 through April 30, 2011 Stock Account 0.00030% (corresponds to an annual rate of 0.110%) Global Equities Account 0.00037% (corresponds to an annual rate of 0.135%) Growth Account 0.00029% (corresponds to an annual rate of 0.105%) Equity Index Account 0.00016% (corresponds to an annual rate of 0.060%) Bond Market Account 0.00022% (corresponds to an annual rate of 0.080%) Inflation-Linked Bond Account 0.00022% (corresponds to an annual rate of 0.080%) Social Choice Account 0.00022% (corresponds to an annual rate of 0.080%) Money Market Account 0.00014% (corresponds to an annual rate of 0.050%) Date: Effective May 1, 2010 in accordance with prior approval by the CREF Board on March 31, 2010
